Citation Nr: 0925738	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-24 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder (PTSD).

2.	Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION
 
The Veteran served on active duty from May 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that granted service connection for 
PTSD and assigned a 50 percent evaluation effective February 
26, 2003.  This matter also arises from February 2007 
decision that denied entitlement to a TDIU rating. 

The Veteran appeared at RO and testified before the 
undersigned Veterans Law Judge via videoconference in May 
2009.

The issue of entitlement to a TDIU is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.	The Veteran's PTSD is manifested by problems falling and 
staying asleep, difficulty concentrating, hypervigilance, 
exaggerated startle response, angry outbursts, diminished 
interest in activities, suicidal thoughts, and chronic 
nightmares.




CONCLUSION OF LAW

The criteria for the assignment of an initial rating higher 
than 50 percent for post traumatic stress disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.326, 4.130, Diagnostic Code 9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2005).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

With regard to claims for increased ratings, VA must notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide general notice 
of that requirement.  The claimant must also be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes (DC), which typically provide for a range in severity 
of a particular disability from noncompensable to 100 
percent, based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life.  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation such as 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The duty to notify should be satisfied prior to the initial 
unfavorable decision on the claim by the RO.  However, a 
timing error may be cured through the issuance of a fully 
compliant notice that is followed by readjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of notice followed by 
readjudication of the claim by the RO); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was not satisfied prior to 
the initial July 2003 adjudication.  It was satisfied 
subsequently by a letter sent to the Veteran in May 2008.  
That letter provided examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  The claim was then readjudicated by the RO in 
supplemental statements of the case dated June 2008 and 
January 2009.  Therefore, VA satisfied the notice provisions 
of the law.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained several medical examinations in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (Board erred in relying on various post-
decisional documents for concluding adequate notice was 
provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, and therefore the error was harmless).  

The Veteran seeks an increased rating for his service-
connected PTSD, initially rated as 50 percent disabling.  
Since the Veteran timely appealed his initial rating, the 
Board must consider whether he is entitled to staged ratings 
to compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).
 
VA regulations require mental disorders to be evaluated using 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. §§ 4.125, 4.126 (2008).  Under the General 
Rating Formula for Mental Disorders, a 50 percent rating is 
warranted if the disability it is productive of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (2008). 

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130 (2008).

A 100 percent rating is warranted where there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  A GAF score in the range of 51-60 illustrates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning 51 (e.g., few 
friends, conflicts with peers or co-workers).  A score of 41-
50 illustrates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Richard v. Brown, 9 Vet. App. 266 (1996) (citing DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) 
at 32).  

If two ratings are potentially applicable, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  The Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). 

The medical evidence shows that the Veteran was diagnosed 
with PTSD in October 2002.  At that time, he reported having 
insomnia and nightmares.  On examination, the Veteran had 
good personal hygiene, grooming, and eye contact.  He was 
alert and oriented to time, person, and place.  His mood was 
dysphoric, his affect was sad, and his memory and insight 
were intact.  The Veteran did not have judgment impairment, 
suicidal or homicidal thoughts, or thought or perceptual 
disturbances.  He was assigned a GAF score of 60.  

The Veteran underwent a VA PTSD examination in February 2004.   
He reported that he had had recurrent thoughts about Vietnam 
since being discharged.  He stated that he self medicated 
with alcohol until 2002 when he found God.  He stated that 
his current symptoms included insomnia, depression, poor 
impulse control, angry outbursts, nightmares, flashbacks, 
irritability, hypervigilance, avoidance of crowds, and poor 
concentration.  The Veteran was diagnosed with chronic, 
moderately severe PTSD and assigned a GAF score of 41.  The 
examiner opined that the Veteran's PTSD caused serious social 
and occupational impairment.   

A November 2004 psychiatry note shows that the Veteran's PTSD 
cluster symptoms were persistent in spite of medication.  He 
reported sleeping no more that two to three hours each night.  
A GAF score of 55 was assigned. 

An October 2005 VA psychiatry outpatient treatment note shows 
that the Veteran complained of ongoing sleep difficulties and 
recurrent nightmares.  The Veteran stated that his PTSD 
symptoms were exacerbated by chronic pain and family 
conflicts.  On examination, the Veteran was calm and 
pleasant.  His mood and affect were mildly dysphoric.  His 
speech was normal and his cognition was intact.  The 
Veteran's insight was good and his judgment was intact.  The 
Veteran denied any suicidal or homicidal ideation.  There was 
no evidence of psychosis.  A GAF score of 50 was assigned. 

A May 2006 treatment note addendum shows that the Veteran 
complained of significant short term memory loss and 
insomnia.  His medications were changed to address the 
problems.  On examination, the Veteran was calm and pleasant.  
His mood and affect were mildly dysphoric.  His speech was 
normal and his cognition was intact.  The Veteran's insight 
was good.  His judgment was intact.  The Veteran denied any 
suicidal or homicidal ideation.  There was no evidence of 
psychosis.  A GAF score of 55 was assigned. 

The Veteran underwent a second VA PTSD examination in May 
2007.  The Veteran reported that he had run out of Ambien and 
had not been sleeping well for two weeks due to nightmares.  
He stated that his sleep impairment caused him to feel tired, 
irritable, and anxious.  He also stated that he felt 
depressed and anxious despite being on medication.  With 
regard to his family relationships, the Veteran reported that 
he was separated from his wife because he was unable to get 
along with her adult children.  He stated that his lack of 
sleep and nightmares exacerbated his irritability.  Socially, 
the Veteran reported that he associated with a few friends 
from church.  However, he stated that he was uncomfortable 
and anxious around strangers.  He claimed that he preferred 
activities he could do alone like fishing.  

On mental examination, the Veteran appeared to be withdrawn 
and depressed.   His speech was soft and slow, his affect was 
blunted, and his mood was depressed.  He was oriented to 
person, time, and place.  The Veteran's thought processes 
were unremarkable.  No delusions, hallucinations, 
obsessive/ritualistic behavior, panic attacks, or homicidal 
or suicidal thoughts were noted.  A GAF score of 55 was 
assigned. 

Based on a review of the claims file and examination of the 
Veteran, the examiner noted that the Veteran's anxiety, 
mistrust, and avoidance of reminders of Vietnam limited his 
social life and recreational activities.  The examiner 
concluded that the Veteran got along with his wife "fairly 
well."  However, the examiner felt that the Veteran's PTSD 
symptoms impacted his relationships with his step sons.  

The Veteran underwent a third VA PTSD examination in March 
2008.  He stated that he had problems falling and staying 
asleep, difficulty concentration, hypervigilance, exaggerated 
startle response, episodes of violence, diminished feelings 
of interest or participation in significant activities, 
feelings of detachment from others, an inability to have 
loving feelings, a sense of a foreshortened future, suicidal 
feelings, and chronic nightmares three or four times a week.  
With regard to his family life, the Veteran reported that he 
hit his stepson during an argument and subsequently separated 
from his wife.  However, he stated that his wife still did 
his laundry and attended medical appointments.  

With regard to his social relationships, the Veteran stated 
that he sometimes spent time with a fellow Vietnam Veteran or 
ran errands and did occasional chores for an older gentleman 
who sold him a piece of land.  

On mental examination, the Veteran was appropriately dressed, 
cooperative, and attentive.  His mood was dysphoric and his 
affect was normal.  He was oriented to person, time, and 
place.  No delusion, hallucinations, inappropriate behavior, 
obsessive or ritualistic behavior, panic attacks, or 
homicidal thoughts were noted.  The Veteran's recent and 
immediate memory were mildly impaired.  

After examining the Veteran and reviewing the claims file, 
the examiner concluded that the Veteran's PTSD was of 
moderate severity.  The doctor opined that some of the 
Veteran's problems were not due to PTSD, but caused by the 
Veteran's decreased physical functioning and chronic pain.  
Yet, the examiner noted that the Veteran's PTSD symptoms 
resulted in deficiencies in judgment, thinking, family 
relations, work, and mood.  A GAF score of 50 was assigned.  

After considering all of the evidence, the Board finds that 
the Veteran's PTSD symptoms have produced the kind of 
occupational and social impairment contemplated by a rating 
of 50 percent throughout the appeal period.  The record shows 
that the Veteran's PTSD symptoms have stained his 
relationship with his wife and step sons, and limited his 
work and social relationships.  Yet, the record shows that 
the Veteran's wife still participates in the Veteran's care 
and upkeep, the Veteran is active in church, and he is able 
to run errands and do chores for his older friend.  His 
average GAF scores are between 55 and 50, which indicate that 
his symptoms are moderate.  Further, the record demonstrates 
that some of the Veteran's reported symptoms are caused by 
his decreased physical functioning and chronic pain.  

The Board acknowledges that the Veteran had a GAF score of 41 
in February 2004, which indicated serious impairment in 
social and occupational functioning.  However, since the 
Veteran's scores before and after that examination were 
between 50 and 55, the Board assigns less probative weight to 
that score.  The Board also notes that the March 2008 VA 
examiner stated that the Veteran's PTSD produced deficiencies 
in judgment, thinking, family relations, work, and mood, 
which are among the criteria for a 70 percent rating.  
However, the evidence does not show that he has experienced 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); or inability to 
establish and maintain effective relationships.  Therefore, 
the Board finds that a 70 percent rating is not warranted 
because the Veteran's symptomatology more nearly approximates 
the criteria for a rating of 50 percent.  38 C.F.R. § 4.130, 
General Rating Formula for Mental Disorders (2008).

The Board acknowledges the Veteran's assertion regarding the 
severity of his PTSD and how it has impacted his ability to 
work and his relationship with his family.  However, as a 
layperson without the appropriate medical training and 
expertise, he is simply not competent to render a probative 
opinion on a medical matter.  He may report problems, but not 
the medical causation or evaluate the severity of impairment 
caused by any difficulties.  Bostain v. West, 11 Vet. App. 
124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran is competent to give evidence 
about current symptoms and what he has experienced.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, competency of 
evidence differs from weight and credibility.  The former is 
a legal concept determining whether testimony may be heard 
and considered by the trier of fact.  The later is a factual 
determination going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 
(1991) (although interest may affect the credibility of 
testimony, it does not affect competency to testify). 

In sum, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an initial rating 
greater than 50 percent for PTSD and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating higher than 50 percent for post-traumatic 
stress disorder is denied. 


REMAND

The Veteran is service-connected for PTSD, rated as 50 
percent disabling, and bilateral hearing loss, rated as 30 
percent disabling.  His combined degree of disability meets 
the percentage requirements of 38 C.F.R. § 4.16(a).  The 
remaining question, therefore, is whether the Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.

During his May 2008 hearing, the Veteran testified that his 
service-connected PTSD and hearing loss made it impossible 
for him to perform his duties as a carpenter.  In a March 
2008 VA examination report, a psychologist concluded that the 
Veteran's PTSD symptoms alone did not cause total 
occupational impairment.  The examiner, however, did not 
express an opinion about how the Veteran's service-connected 
bilateral hearing loss affects his ability to work.  

VA has a duty to obtain an examination and an opinion on the 
effect each service-connected disability has on the Veteran's 
ability to work.  VA may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the Veteran can perform work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995).  Thus, an additional 
examination and opinion are required here. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
general medical examination.  The 
examiner must review the claims 
folder and note that review in the 
report.  Any tests or studies deemed 
helpful should be conducted in 
conjunction with the examination.  
The examiner is requested to provide 
a complete rationale for all 
conclusions reached.  The examiner 
should state whether it is at least 
as likely as not (50 percent or 
greater probability) that the 
Veteran is unable to secure or 
follow a substantially gainful 
occupation due to his service-
connected PTSD and bilateral hearing 
loss, without consideration of any 
nonservice-connected disability.

2.	Then, readjudicate the claim for a 
TDIU.  If action remains adverse to 
the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


